Name: Commission Regulation (EC) No 2513/96 of 23 December 1996 amending Regulations (EEC) No 2699/93 and (EC) No 1559/94 under the Community tariff quotas provided for in the Europe Agreements pursuant to Council Regulation (EC) No 3066/95
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product
 Date Published: nan

 No L 345/30 PENH Official Journal of the European Communities 31 . 12. 96 COMMISSION REGULATION (EC) No 2513/96 of 23 December 1996 amending Regulations (EEC) No 2699/93 and (EC) No 1559/94 under the Community tariff quotas provided for in the Europe Agreements pursuant to Council Regulation (EC) No 3066/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Federal Republic Q, as last amended by Regulation (EC) No 1236/96 (8) and Commission Regulation (EC) No 1559/94 of 30 June 1994 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community, of the one part and Bulgaria and Romania, of the other part (9), as last amended by Regulation (EC) No 1236/96; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), as last amended by Regulation (EC) No 2490/96 (2), and in particular Article 8 thereof, Whereas Regulation (EC) No 3066/95 opened annual quotas but only for the period from 1 January to 31 December 1996; whereas, in order to ensure the con ­ tinuity of the import regime, it is appropriate to extend the tariff quotas allowed by Regulations (EEC) No 2699/93 and No 1559/94; Whereas, the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs concerned, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs (3), as last amended by Commission Regu ­ lation (EC) No 1516/96 (4), and in particular Article 22 thereof, HAS ADOPTED THIS REGULATION: Article 1 Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat C5), as last amended by Commis ­ sion Regulation (EC) No 2916/96 (6), and in particular Article 22 thereof, Annex I to Regulation (EEC) No 2699/93 is hereby replaced by Annex I to this Regulation . Annex I to Regulation (EC) No 1559 /94 is hereby replaced by Annex II to this Regulation . Article 2 Whereas concessions for certain products in the eggs and poultrymeat sectors have been granted under Commission Regulation (EEC) No 2699/93 of 30 September 1993 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997.(') OJ No L 328 , 30 . 12 . 1995, p. 31 . (2) OJ No L 338 , 28 . 12 . 1996, p. 13 . (j OJ No L 282, 1 . 11 . 1975, p. 49 . (4) OJ No L 189, 30. 7. 1996, p. 99 . (s) OJ No L 282, 1 . 11 . 1975, p. 77. h) OJ No L 305, 19 . 12 . 1995, p. 49 . o OJ No L 245, 1 . 10 . 1993, p . 88 . (8) OJ No L 161 , 29 . 6 . 1996, p . 106 . H OJ No L 166, 1 . 7 . 1994, p . 62 . 31 . 12. 96 EN Official Journal of the European Communities No L 345/31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1996 . For the Commission Franz FISCHLER Member of the Commission No L 345/32 PEN ! Official Journal of the European Communities 31 . 12. 96 ANNEX I ANNEX I A. Products originating in the Republic of Hungary Applicable rate of duty: 20 % of the MFN duty (tonnesj Order No GroupNo CN code Annual quantity 9 3200207 32 1 1 0207 32 15 0207 33 1 1 0207 32 19 0207 33 19 1 210ex 0207 35 15 ex 0207 36 15 ex 0207 35 53 ex 0207 36 53 ex 0207 35 63 ex 0207 36 63 09.5301 21 5600207 32 51 0207 32 59 0207 33 51 0207 33 59 0207 35 11 0207 35 23 0207 35 51 0207 35 61 0207 36 11 0207 36 23 0207 36 51 0207 36 61 ex 0207 35 31 ex 0207 36 31 ex 0207 35 41 ex 0207 36 41 ex 0207 35 71 ex 0207 36 71 1 2 3 4 7 8 9 21 3400207 1 1 30 0207 1 1 90 0207 12 10 0207 12 90 0207 13 50 0207 14 50 0207 13 60 0207 14 60 8 4000207 13 10 0207 14 10 0207 26 50 0207 27 50 2 050 2 0500207 26 10 0207 27 10 0 1 4500407 00 1 1 0407 00 19 0407 00 30 11 0408 91 80 290 31 . 12. 96 I EN Official Journal of the European Communities No L 345/33 B. Products originating in the Republic of Poland Applicable rate of duty: 20 % of the MFN duty (tonnes) Order No GroupNo CN code Annual quantity 12 1 3200207 32 1 1 0207 32 15 0207 33 1 1 0207 32 19 0207 33 19 ex 0207 35 15 ex 0207 36 15 ex 0207 35 53 ex 0207 36 53 ex 0207 35 63 ex 0207 36 63 09.5301 13 17 4800105 99 20 0207 32 51 0207 32 59 0207 33 51 0207 33 59 0207 35 1 1 0207 35 23 0207 35 51 0207 35 61 0207 36 1 1 0207 36 23 0207 36 51 0207 36 61 ex 0207 35 31 ex 0207 36 31 ex 0207 35 41 ex 0207 36 41 ex 0207 35 71 ex 0207 36 71 ex 0207 35 99 ex 0207 36 90 14 3 5000105 92 00 0105 93 00 0207 11 10 0207 11 30 0207 1 1 90 0207 12 10 0207 12 90 15 4 9000207 13 10 0207 13 20 0207 13 30 0207 13 40 0207 13 50 0207 13 60 0207 13 99 0207 14 10 0207 14 20 0207 14 30 0207 14 40 0207 14 50 0207 14 60 0207 14 70 0207 14 99 31 . 12. 96No L 345/34 I EN I Official Journal of the European Communities (tonnes) Group No CN codeOrder No Annual quantity 16 1 4000105 99 30 0207 24 10 0207 24 90 0207 25 10 0207 25 90 0207 26 10 0207 26 20 0207 26 30 0207 26 40 0207 26 50 0207 26 60 0207 26 70 0207 26 80 0207 26 99 0207 27 10 0207 27 20 0207 27 30 0207 27 40 0207 27 50 0207 27 60 0207 27 70 0207 27 80 17 1 5000407 00 1 1 0407 00 19 0407 00 30 18 2200408 91 80 0408 99 80 (') (') In dried whole egg equivalent (1 kg of liquid egg = 0,26 kg of dried whole egg). C. Products originating in the Czech Republic Applicable rate of duty: 20 % of the MFN duty (tonnes) Order No GroupNo CN code Annual quantity 19 0207 32 11 415 \ 0207 32 15 0207 32 19 \ 0207 33 11 0207 33 19 ex 0207 35 15 ex 0207 36 15 ex 0207 35 53 ex 0207 36 53 ex 0207 35 63 ex 0207 36 63 09.5301 20 0207 32 51 1 220 0207 32 59 0207 33 51 0207 33 59 0207 35 11 0207 35 23 0207 35 51 0207 35 61 0207 36 11 0207 36 23 0207 36 51 0207 36 61 ex 0207 35 31 ex 0207 36 31 ex 0207 35 41 ex 0207 36 41 ex 0207 35 71 \ \ ex 0207 36 71 31 . 12 . 96 EN No L 345/35Official Journal of the European Communities (tonnes) Order No GroupNo CN code Annual quantity 21 0207 11 10 0207 11 30 0207 1 1 90 0207 12 10 0207 12 90 1 650 22 0207 13 50 0207 13 60 0207 14 50 0207 14 60 950 | 23 0207 13 10 0207 14 10 2 210 24 0207 25 10 0207 25 90 0207 26 10 0207 26 50 0207 27 10 0207 27 50 250 25 0407 00 1 1 0407 00 19 0407 00 30 4 870 26 0408 1 1 80 (') 0408 19 81 0408 19 89 300 27 0408 91 80 0408 99 80 (2) 1 970 (') In liquid egg yolk equivalent (1 kg dried yolk = 2,12 kg of liquid yolk). (2) In liquid whole egg equivalent. (1 kg dried whole egg = 3,9 kg liquid whole egg). D. Products originating in the Slovak Republic Applicable rate of duty : 20 % of the MFN duty (tonnes) Order No GroupNo CN code Annual quantity 28 0207 32 1 1 260 0207 32 15 0207 32 19 0207 33 1 1 0207 33 19 ex 0207 35 15 ex 0207 36 1 5 ex 0207 35 53 ex 0207 36 53 ex 0207 35 63 ex 0207 36 63 No L 345/36 HENI Official Journal of the European Communities 31 . 12. 96 (tonnes) Order No GroupNo CN code Annual quantity 09.5301 29 0207 32 51 0207 32 59 0207 33 51 0207 33 59 0207 35 11 0207 35 23 0207 35 51 0207 35 61 0207 36 1 1 0207 36 23 0207 36 51 0207 36 61 ex 0207 35 31 ex 0207 36 31 ex 0207 35 41 ex 0207 36 41 ex 0207 35 71 ex 0207 36 71 280 30 0207 11 10 0207 1 1 30 0207 11 90 0207 12 10 0207 12 90 1 250 31 0207 13 50 0207 13 60 0207 14 50 0207 14 60 550 32 0207 13 10 0207 14 10 690 33 0207 25 10 0207 25 90 0207 26 10 0207 26 50 0207 27 10 0207 27 50 450 34 0407 00 1 1 0407 00 19 0407 00 30 2 430 35 0408 1 1 80 (') 0408 19 81 0408 19 89 140 36 0408 91 80 0408 99 80 (2) 980 (') In liquid egg yolk equivalent (1 kg dried yolk  2,12 kg of liquid yolk). ( 2) In liquid whole egg equivalent (1 kg dried whole egg = 3,9 kg liquid whole egg).' 31 . 12. 96 EN Official Journal of the European Communities No L 345/37 ANNEX II 'ANNEX I A. Products originating in Bulgaria Applicable rate of duty : 20 % of the MFN duty (tonnes) Order No CN codeGroup No Annual quantity 37 1750207 0207 0207 0207 0207 ex 0207 ex 0207 ex 0207 ex 0207 ex 0207 ex 0207 32 11 32 15 32 19 33 11 33 19 35 15 36 15 35 53 36 53 35 63 36 63 38 6890207 32 51 0207 32 59 0207 33 51 0207 33 59 0207 35 11 0207 35 23 0207 35 51 0207 35 61 0207 36 11 0207 36 23 0207 36 51 0207 36 61 ex 0207 35 31 ex 0207 36 31 ex 0207 35 41 ex 0207 36 41 ex 0207 35 71 ex 0207 36 71 ex 0207 35 99 ex 0207 36 90 39 1 773,60207 12 10 0207 12 90 40 0408 91 80 0408 99 80 330,8 B. Products originating in Romania Applicable rate of duty: 20 % of the MFN duty (tonnes) Order No Group No CN code Annual quantity 09.5301 42 255,30207 32 59 0207 33 51 0207 33 59 0207 35 1 1 0207 35 23 0207 35 51 0207 35 61 0207 36 11 0207 36 23 No L 345/38 MENl 31 . 12. 96Official Journal of the European Communities (tonnes) Order No Group No CN code Annual quantity 09.5301 (cont.) 0207 36 51 0207 36 61 ex 0207 35 31 ex 0207 36 31 ex 0207 35 41 ex 0207 36 41 ex 0207 35 71 ex 0207 36 71 ex 0207 35 99 ex 0207 36 90 43 0207 1 1 90 0207 1 2 90 0207 14 60 0207 14 70 0207 14 99 1 162,2'